UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 6, 2011 GelTech Solutions, Inc. (Exact name of registrant as specified in its charter) Delaware 000-52993 56-2600575 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 1460 Park Lane South, Suite 1 Jupiter, Florida 33458 (Address of Principal Executive Office) (Zip Code) (561) 427-6144 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure. On April 6, 2011, Peter Cordani, the Chief Technology Officer and co-founder of GelTech Solutions, Inc. (“GelTech”) is appearing on Fox Business News’ Countdown to the Closing Bell with Liz Claman at 3:30 pm.Mr. Cordani will speak about certain topics including GelTech’s proposed letter of intent with a Chinese company to serve as the exclusive distributor of FireIce and Skin Armour in China for a 10-year period and the metrics including a minimum of $45.5 million in revenue if the Chinese company maintains its exclusivity.The opening order is expected to be $500,000. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. GELTECH SOLUTIONS, INC. By: /s/Michael Cordani Michael Cordani Chief Executive Officer Date:April 6, 2011
